Gaynor, J.
(dissenting):
The statute in express terms provides that “ For every refusal to comply with the requirements of this section the corporation, so: refusing shall forfeit fifty dollars to the aggrieved party.” We have no right to nullify this statute by holding that the bringing of each successive action for a penalty waives all penalties incurred prior to the bringing of such action, and the actions brought therefor. The *197legislature has declared no such thing, but the very contrary. A court of last resort may disregard legislation, or even legislate, but only because there is no superior authority to reverse its action. This court is not in that position. It is for it to follow the statutes, and leave it to the highest court to dispense with their operation, if that course is to be pursued. We can declare no “sound public policy” as against a statute, and substitute it for the statute. Public policy must be looked for in our statutes in so far as they have spoken, not outside of them. And I venture to say there is no public policy for the shielding of railroad companies from the payment of statute penalties which they persistently incur year after year, but the contrary. For street railroad companies to continuously refuse for many years — for ten years — to give' the transfers over their connecting lines required by statute is a condition of things “in the modern life of great cities.” which public policy requires should be visited with all the prescribed penalties, instead of being shielded from them by the courts against the expressed" will of the legislature. A right of action for a penalty having accrued, and the action having been begun, the beginning of a subsequent action for a subsequent penalty cannot be a waiver of the prior penalty and action, and be pleaded in bar of such action, as is the case before us. To so hold is to give the offender practical immunity; for the bringing of a new action for each successive offence would only condone all of the former offences, and furnish a plea in bar to- all' prior actions therefor, and no judgment would ever be reached for a penalty; and by successive new.actions being thus made worse than useless, farcical, in fact, the offender may go on offending with impunity until some action — the last one brought— reaches judgment; and when such judgment is reached, only one penalty out of the many incurred meanwhile may then be sued for, and all the others being “ previous ” to the bringing of this new action, are condoned. I cannot believe that our highest court meant to decide such a thing, and we should all wait until it shall “ state its intention in so many words ”, as it says of the legislature in the Griffin case. The legislature followed a line of decisions of the Court of Appeals, cited in the Griffin case, in using the phrase “ every refusal ” in the Railroad Law. It is now told that its language is not plain enough. I hope I may say with .the highest *198respect for all concerned that I do not see how .the legislature can make its meaning plainer without passing a bill of remonstrance that it means just what it says.
Judgment of the Municipal Court affirmed, With costs.